[Cite as State v. Blalock, 2022-Ohio-2042.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                 Plaintiff-Appellee,                :
                                                             No. 110895
                 v.                                 :

RONDELL BLALOCK,                                    :

                 Defendant-Appellant.               :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: VACATED AND REMANDED
                 RELEASED AND JOURNALIZED: June 16, 2022


            Criminal Appeal from the Cuyahoga County Court of Common Pleas
                               Case No. CR-20-652973-A


                                              Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Gregory M. Paul, Assistant Prosecuting
                 Attorney, for appellee.

                 Buckeye Law Office, and P. Andrew Baker, for appellant.

MARY J. BOYLE, J.:

                   Defendant-appellant Rondell Blalock (“Blalock”) appeals his

convictions arising from the shooting death of Kevin Boyd III (“Boyd”).1 For the


        1Because this appeal arises from a procedural error, the substantive facts of
Blalock’s convictions have been omitted.
reasons that follow, we vacate the convictions and remand for a new trial.

               In September 2020, the Cuyahoga County Court of Common Pleas,

Juvenile Division, found that Blalock was 17 years old at the time of the offense and,

pursuant to R.C. 2152.12, transferred the case to the Cuyahoga County Court of

Common Pleas, General Division, where Blalock was charged in a four-count

indictment. Counts 1 and 2 charged him with murder. Count 3 charged him with

voluntary manslaughter. Count 4 charged him with felonious assault. Each of these

counts carried both one- and three-year firearm specifications.

               On August 9, 2021, Blalock waived his right to a jury and the matter

proceeded to a bench trial. On August 10, 2021, the trial court found Blalock guilty

of all counts and their associated specifications.

               On August 24, 2021, Blalock filed a motion to modify the verdict

pursuant to Crim.R. 33(A)(4), arguing that evidence of “provocation” was produced

at trial that would reduce Blalock’s convictions to voluntary manslaughter on

Count 1, involuntary manslaughter on Count 2, and aggravated assault on Count 4.

Three days later, the trial court denied the motion.

               On September 8, 2021, the trial court sentenced Blalock to a prison

term of three years on the firearm specification in Count 1 (murder in violation of

R.C.2903.02(A)), to be served consecutively and prior to a term of 15 years to life on

the underlying charge of murder in Count 1. The remaining counts merged into

Count 1.

               Blalock now appeals, raising two assignments of error:
      Assignment of Error I: The trial court erred when it improperly
      convicted defendant-appellant of murder and voluntary manslaughter
      for the same homicide.

      Assignment of Error II: The trial court erred when it returned guilty
      verdicts that were against the manifest weight of the evidence.

               Within his first assigned error, Blalock contends that he cannot be

found guilty of both murder and voluntary manslaughter for the same killing.

Blalock maintains that voluntary manslaughter is an inferior offense, not a lesser-

included offense of murder, and if the trier of fact found sufficient provocation to

find him guilty of voluntary manslaughter, then he cannot also be found guilty of

murder. Blalock argues that he is entitled to a new trial because the guilty verdict

for voluntary manslaughter undermines his convictions. The state contends that

Blalock appears to be arguing that the trial court reached inconsistent verdicts,

which does not constitute reversible error.

               We note at the outset that there was no objection to the trial court’s

verdicts. When a party fails to object to a defect in the trial proceedings, that party

waives all but plain error on appeal. State v. Owens, 162 Ohio St.3d 596, 2020-

Ohio-4616, 166 N.E.3d 1142, ¶ 7, citing State v. Diar, 120 Ohio St.3d 460, 2008-

Ohio-6266, 900 N.E.2d 565. Under Crim.R. 52(B), “[p]lain errors or defects

affecting substantial rights may be noticed although they were not brought to the

attention of the court.” Plain error does not occur “unless, but for the error, the

outcome of the trial clearly would have been otherwise.” State v. Long, 53 Ohio

St.2d 91, 97, 372 N.E.2d 804 (1978), paragraph two of the syllabus. “To prevail

under the plain error standard, the substantial rights of the accused must be so
adversely affected that the error undermines the fairness of the guilt determining

process.” State v. Wright, 8th Dist. Cuyahoga No. 93068, 2011-Ohio-3575, ¶ 25.

Here, we find that the trial court’s inconsistent verdicts are plain error because they

clearly affected the trial’s outcome.

               The Ohio Supreme Court has distinguished inferior-degree offenses

from lesser-included offenses. “An offense is an ‘inferior degree’ of the indicted

offense where its elements are identical to or contained within the indicted offense,

except for one or more additional mitigating elements.” State v. Deem, 40 Ohio

St.3d 205, 533 N.E.2d 294 (1988), paragraph two of the syllabus. An offense may

be a “lesser included” offense “if (i) the offense carries a lesser penalty than the

other; (ii) the greater offense cannot, as statutorily defined, ever be committed

without the lesser offense, as statutorily defined, also being committed; and (iii)

some element of the greater offense is not required to prove the commission of the

lesser offense.” Id. at paragraph three of the syllabus, citing State v. Kidder, 32 Ohio

St.3d 279, 513 N.E.2d 311 (1987).

               R.C. 2903.02(A), Ohio’s murder statute, provides that “[n]o person

shall purposely cause the death of another[.]” R.C. 2903.03(A), Ohio’s voluntary

manslaughter statute, provides that “[n]o person, while under the influence of

sudden passion or in a sudden fit of rage, either of which is brought on by serious

provocation occasioned by the victim that is reasonably sufficient to incite the

person into using deadly force, shall knowingly cause the death of another.” Under

the voluntary manslaughter statute, the trier of fact
      must find a defendant guilty of voluntary manslaughter rather than
      murder if the prosecution has proven, beyond a reasonable doubt, that
      the defendant knowingly caused the victim’s death, and if the
      defendant has established by a preponderance of the evidence the
      existence of one or both of the mitigating circumstances.

(Emphasis added.) State v. Rhodes, 63 Ohio St.3d 613, 617, 590 N.E.2d 261 (1992).

The Ohio Supreme Court has defined voluntary manslaughter as “an inferior degree

of murder” because the elements of voluntary manslaughter are contained in the

offense of murder, except for the addition of mitigating elements. Id., citing State

v. Tyler, 50 Ohio St.3d 24, 36, 553 N.E.2d 576 (1990); State v. Shane, 63 Ohio St.3d

630, 632, 590 N.E.2d 272 (1992).

              Consistent with the Ohio Supreme Court’s definition of voluntary

manslaughter, “‘a person cannot be convicted of both murder and voluntary

manslaughter for the same killing.’” State v. Griffin, 175 Ohio App.3d 325, 2008-

Ohio-702, 886 N.E.2d 921, ¶ 12 (1st Dist.), quoting State v. Duncan, 154 Ohio

App.3d 254, 2003-Ohio-4695, 796 N.E.2d 1006, ¶ 24 (1st Dist.). In Duncan, the

defendant was charged with and found guilty of murder, felony murder, and

voluntary manslaughter. The state conceded that the trial court had erred in

simultaneously finding the defendant guilty of murder and voluntary manslaughter.

Id. at ¶ 1. The First District held that these inconsistent verdicts constituted

reversible error and remanded the matter for a new trial. Id. at ¶ 2, 78. The court

reasoned that if the jury “found that the mitigating circumstance of provocation

existed [to warrant a guilty verdict on the inferior offense of voluntary
manslaughter], the jury should not have found [the defendant] guilty of murder.”

Id. at ¶ 1-2, 30.

                The Duncan court attributed the error to faulty jury instructions,

which stated that each charge in the indictment constituted a “separate and distinct

matter” on which the defendant may be found guilty or not guilty. Id. at ¶ 28. The

court noted that a proper instruction would have informed the jury that the

defendant “could be convicted either of murder or voluntary manslaughter,” and

cited the Ohio Jury Instructions, which recommend that “a jury be told that if it finds

a defendant has committed murder, but also finds that the defendant acted while

under the influence of sudden passion or in a sudden fit of rage provoked by the

victim, ‘then you must find the defendant not guilty of murder and guilty of

voluntary manslaughter.’” Id. at ¶ 29, quoting 4 Ohio Jury Instructions, CR Section

503.02 (2002).

                As explained in Duncan, guilty verdicts for murder and voluntary

manslaughter are incompatible when they concern the same killing. This court has

followed Duncan in recognizing that “when the trier of fact considers the inferior

offense of voluntary manslaughter, the law requires the trier of fact to determine

whether the defendant was guilty of either murder or voluntary manslaughter.”

State v. Amey, 2018-Ohio-4207, 120 N.E.3d 503, ¶ 12 (8th Dist.), citing Griffin at

¶ 12. “[I]f the trier of fact determines that the defendant is guilty of voluntary

manslaughter, it must enter a verdict of not guilty on any murder charges.” Id.
              Here, the trial court’s finding Blalock guilty of voluntary

manslaughter is clearly incompatible with its finding him guilty of murder. Once

the trial court determined, pursuant to R.C. 2903.03(A), that provocation and the

attendant mitigating circumstances were present to find Blalock guilty of voluntary

manslaughter, a murder verdict was no longer available.

              The state argues that Duncan, 154 Ohio App.3d 254, 2003-Ohio-

4695, 796 N.E.2d 1006, is distinguishable because it involved jury instructions, not

a bench trial. However, this court has consistently rejected the argument that

inconsistent verdicts from a bench trial should be distinguished from those resulting

from a jury trial. State v. Frierson, 2018-Ohio-391, 105 N.E.3d 583 (8th Dist.), ¶ 47;

State v. Burke, 8th Dist. Cuyahoga No. 54047, 1988 Ohio App. LEXIS 2442, 5 (June

16, 1988).

              The state also argues that “‘inconsistent verdicts on different counts

of a multi-count indictment do not justify overturning a verdict * * *.’” State v.

Gapen, 104 Ohio St.3d 358, 2004-Ohio-6548, 819 N.E.2d 1047, ¶ 138, quoting State

v. Hicks, 43 Ohio St.3d 72, 78, 538 N.E.2d 1030 (1989). The state relies in part on

our holding in Frierson, that

      “[a]n appellate court is not permitted to speculate about the reason for
      the inconsistency when it determines the validity of a verdict.” State v.
      Wingfield, 2014-Ohio-2053, 11 N.E.3d 732, ¶ 31 (8th Dist.). Further,
      “[c]onsistency between verdicts on several counts of a criminal
      indictment is unnecessary[.]” State v. Eason, 8th Dist. Cuyahoga No.
      103575, 2016-Ohio-5516, ¶ 68, 69 N.E.3d 1202. “[A]n inconsistency in
      a verdict does not arise out of inconsistent responses to different
      counts, but only arises out of inconsistent responses to the same
      count.” State v. Lovejoy, 79 Ohio St. 3d 440, 1997-Ohio-371, 683
      N.E.2d 1112 (1997), citing [Hicks]. “This is so because the several
      counts of an indictment are independent, and a verdict responding to a
      designated count will be construed in the light of the count designated,
      and no other.” State v. Brown, 8th Dist. Cuyahoga No. 89754, 2008-
      Ohio-1722, ¶ 29. “Inconsistent verdicts often reflect a factfinder’s
      attempt to avoid redundancy or to grant leniency” and “may work
      against the government as well as the defendant[.]” Id., citing United
      States v. Powell, 469 U.S. 57, 105 S.Ct. 471, 83 L.Ed.2d 461 (1984);
      Lovejoy at 444. “A defendant who benefits from a compassionate
      acquittal on one charge cannot fairly complain that it is inconsistent
      with his proper conviction on another.” Wingfield at ¶ 31, citing
      Powell. Accordingly, a defendant’s conviction will stand “irrespective
      of its rational incompatibility with the acquittal.” Eason at ¶ 68, citing
      State v. Woodson, 24 Ohio App.3d 143, 493 N.E.2d 1018 (10th
      Dist.1985).

Id. at ¶ 45. The cases on which the state relies, however, differ according to the

nature of the inconsistency. Generally, such inconsistencies are traceable to the

defendant’s conviction on some counts and acquittal on other counts. See, e.g.,

Brown at ¶ 27 (“where the defendant is convicted on one or some counts and

acquitted on others, the conviction will generally be upheld, irrespective of its

rational incompatibility with the acquittal”). Such inconsistencies are also generally

motivated by a desire to avoid redundancy or grant leniency. See Burke at 5, citing

Powell at 64-66.

              Here, however, Blalock was not acquitted of any counts. Rather, he

was found guilty of incompatible counts for the same conduct, rendering the charges

and verdicts redundant. In addition, a finding of provocation necessary to reduce

Blalock’s conviction from murder to voluntary manslaughter makes Blalock’s

murder conviction more severe. As an inferior-degree offense of murder, voluntary

manslaughter and murder are interdependent. Given this interdependence, the
general rule that inconsistent verdicts on different counts of a multi-count

indictment is no basis for reversal does not apply to the facts of this case.

               The state also argues that if the voluntary manslaughter count merged

with the murder count before sentencing, Blalock was only convicted of murder, not

voluntary manslaughter. To support this argument, the state relies on Gapen that

“[a] ‘conviction’ consists of a guilty verdict and the imposition of a sentence or

penalty.” Id. at ¶ 135. The state maintains that after guilty verdicts on different

counts merge into a single conviction, the defendant cannot challenge a merged

verdict because the verdict does not constitute a conviction. See State v. Banks, 8th

Dist. Cuyahoga No. 108166, 2020-Ohio-3029, ¶ 23, quoting State v. Worley, 8th

Dist. Cuyahoga No. 103105, 2016-Ohio-2722, ¶ 23 (A defendant cannot challenge a

conviction that was merged because “‘[t]he counts that merged with the [count of]

conviction are not convictions, and therefore, we cannot individually review the

evidence supporting those findings of guilt.’”)

               The state’s reliance on these cases is misplaced. First, the state’s

argument is based on the proposition that a guilty verdict for voluntary

manslaughter disappears when it merges with the murder conviction. See State v.

Ramos, 8th Dist. Cuyahoga No. 103596, 2016-Ohio-7685, ¶ 16-17 (noting that

merger begs the question of what happens to an offense after it merges with the

conviction). Second, the state’s argument assumes that any error in the court’s

finding of voluntary manslaughter must be harmless after it merges with the murder

conviction because it does not change the sentence. See id. at ¶ 15 (any error
regarding the sufficiency or weight of the evidence on merged counts constitutes

harmless error because the final sentence remains unaffected by appellate review of

the merged count). In this case, however, Blalock’s murder conviction does not

erase the court’s finding that Blalock committed voluntary manslaughter, and

Blalock’s murder conviction is not harmless error if a voluntary manslaughter

conviction would have reduced Blalock’s sentence.

              Murder and voluntary manslaughter are not just inconsistent

verdicts; each verdict necessarily precludes the other. See Rhodes, 63 Ohio St.3d at

617, 590 N.E.2d 261; Duncan, 154 Ohio App.3d 254, 2003-Ohio-4695, 796 N.E.2d

1006, at ¶ 24; Amey, 2018-Ohio-4207, 120 N.E.3d 503, at ¶ 12. The trial court’s

determination that Blalock was guilty of voluntary manslaughter means that the

trial court found mitigating circumstances to justify reducing Blalock’s conviction

from murder to voluntary manslaughter. The trial court cannot find mitigating

circumstances yet deprive Blalock of the benefit of mitigation by convicting him of

murder, especially when murder carries a greater penalty.

              Blalock’s first assignment of error is sustained.

              In his second assignment of error, Blalock argues that his convictions

are against the weight of the evidence. The trial court, however, merged the guilty

verdicts on the remaining counts of the indictment with the murder conviction in

Count 1. See Gapen, 104 Ohio St.3d 358, 2004-Ohio-6548, 819 N.E.2d 1047, at

¶ 135, citing State v. Palmer, 80 Ohio St.3d 543, 572, 687 N.E.2d 685 (1997) (“The

general rule is that a defendant may be charged with multiple counts based on the
same conduct but may be convicted of only one, and the trial court effects the merger

at sentencing.”). Since the guilty verdicts on the remaining counts were merged with

Count 1 and we sustained Blalock’s first assignment of error, Blalock’s second

assignment of error is moot. App.R. 12(A)(1)(c).

              Judgment vacated and remanded for a new trial.

      It is ordered that appellant recover from appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



MARY J. BOYLE, JUDGE

FRANK DANIEL CELEBREZZE, III, P.J., and
EILEEN T. GALLAGHER, J., CONCUR